UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Soe oo TO eee eee eee ee ee x
UNITED STATES OF AMERICA,
-against- 1]-er-0059 (LAK)
SAIKOU DIALLO,
Defendant.
Tomo of Tore - See ee ee ee Le ee xX

ORDER
LEWIS A. KAPLAN, District Judge.

For the reasons stated by the government, defendant’s reliance on COVID related
circumstances to establish extraordinary and compelling circumstances is without merit. Among other
things, the risk of contracting COVID does not do so in the case of an individual who was offered and
refused vaccination as is the case with this defendant.' Hence, the extraordinary and compelling
circumstances argument boils down, as the government contends, to the contention that defendant has
undergone substantial rehabilitation. Granting relief on that ground alone would run afoul of 28 U.S.C. §
994(1). Accordingly, I hold that the defendant is foreclosed as a matter of law from relief under 18 U.S.C.
§ 3582(c).

The motion [Dkt 972] is denied.
SO ORDERED.

Dated: July 9, 202]

bo

Lewis A. nL\A,
United States District ‘ndee

 

 

 

There is no suggestion that defendant refused the vaccine on religious grounds, which might
present the matter in a different light.

 
